United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1927
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Jasper J. Peneaux, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of South Dakota - Pierre
                                    ____________

                          Submitted: December 11, 2019
                           Filed: December 16, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Jasper Peneaux appeals after the district court1 revoked his supervised release
and sentenced him to 2 months in prison and 12 months of supervised release. His

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
counsel has moved for leave to withdraw, and has filed a brief challenging the
revocation. Peneaux has not filed a pro se brief.

       After careful review of the record, we conclude the district court did not err in
finding that Peneaux violated the conditions of his supervised release, or abuse its
discretion by revoking Peneaux’s supervised release. See 18 U.S.C. § 3583(e)(3)
(court may revoke supervised release if it finds by preponderance of evidence that
defendant violated condition of supervised release); United States v. Miller, 557 F.3d
910, 913-14 (8th Cir. 2009) (this court reviews decision to revoke supervised release
for abuse of discretion, and underlying factual findings as to whether a violation
occurred for clear error).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                          -2-